Citation Nr: 0910405	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  97-24 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for chest pains.

4.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

5.  Entitlement to service connection for allergies.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a right foot 
disorder.

8.  Entitlement to service connection for a right leg 
disorder.

9.  Entitlement to service connection for a left foot 
disorder.

10.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to 
December 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 decision by the RO in Newark, 
New Jersey, which found that no new and material evidence had 
been presented to reopen a previously denied claim of 
entitlement to service connection for a psychiatric disorder 
and denied service connection for all remaining issues listed 
above.  The claims were previously remanded by the Board for 
additional development in September 2004 and March 2006.

The issues of entitlement to service connection for a 
psychiatric disorder, chest pains, TMJ, allergies, a back 
disorder, a right foot disorder, a right leg disorder, a left 
foot disorder, and a left leg disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issues on appeal was obtained.

2.  In an April 1993 de novo decision the RO denied 
entitlement to service connection for bipolar disorder; there 
was no timely appeal and that determination has become final.

3.  Evidence received since the April 1993 decision is 
neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claim of service connection for a 
psychiatric disorder.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in March 2005.  Because of the favorable 
outcome in this appeal of this issue, any deficiency in the 
initial notice to the Veteran of the duty to notify and duty 
to assist in claims involving new and material evidence is 
harmless error.



Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence

In an April 1993 rating decision the RO denied entitlement to 
service connection for bipolar disorder.  It was noted, in 
essence, that the evidence of record did not show that 
bipolar disorder incurred in or was aggravated by active 
service.  The Veteran did not perfect an appeal of the 
decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.104 (2008).

The evidence received since the April 1993 rating decision 
includes a May1984  letter from a social worker who performed 
family counseling for the Veteran while he was on active 
duty, a lay statement which provides a connection between a 
current psychiatric disorder and the Veteran's service, VA 
medical records which include a March 2007 mental health 
consult which indicates that it is unclear whether the 
Veteran's psychiatric symptoms are organic in nature or a 
result of trauma he experienced in the military, and private 
treatment records.  This evidence, which was not considered 
by the RO in 1993, is neither cumulative nor redundant and 
raises a reasonable possibility of substantiating the claim.  
Therefore, the claim for service connection for a psychiatric 
disorder must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence having been submitted; the claim 
for entitlement to service connection for a psychiatric 
disorder is reopened.


REMAND

According to a September 2006 letter from Social Security 
Administration (SSA), it appears that the Veteran is in 
receipt of Social Security disability (SSD) benefits.  
However, neither the decision from the SSA awarding the 
benefits nor the medical records on which the decision was 
based have been obtained.  As such, VA has a duty to assist 
in gathering social security records when put on notice that 
the Veteran is receiving social security benefits.  See 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992); Masors v. 
Derwinski, 2 Vet.App. 180 (1992).  Therefore, the RO should 
obtain the Veteran's SSD records and the associated medical 
records and associate them with the claims folder.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is evidence that the Veteran currently suffers 
from a psychiatric disorder.  According to the May 1984 
letter from a social worker, the Veteran received family 
counseling while he was on active duty.  A lay statement 
provides continuity of his psychiatric symptomatology from 
his active duty through November 1994.  Additionally, a 
March 2007 VA letter indicates that there is a possibility 
that the Veteran's current psychiatric disorder might be 
related to his active duty.  Therefore, the Veteran should be 
afforded a VA compensation and pension examination to 
determine if his present psychiatric disorder is 
etiologically related to his active duty.

The Board also observes that VA treatment records show that 
in 1994, the Veteran received a settlement check from 
workman's compensation due to a back injury (see VA 
outpatient treatment record of November 10, 1994).  The Board 
notes that the records from the Veteran's worker's 
compensation claim are not of record.  These records are 
likely to contain information relevant to the veteran's 
claims.  Therefore, the RO/AMC must obtain the relevant 
worker's compensation records following the procedures 
prescribed in 38 C.F.R. § 3.159 (2008) as regards requesting 
records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated the Veteran in 
connection with his claimed disorders.  
The Veteran should be asked to provide 
information on any worker's compensation 
claims he has file since his separation 
from service.  After the Veteran has 
signed the appropriate releases, those 
records not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  The RO should obtain a copy of the 
SSA's decision awarding the Veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The RO should obtain a copy of the 
Veteran's 1994 worker's compensation 
claim.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
Veteran should be scheduled for 
examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has a present psychiatric disorder (under 
DSM-IV criteria) related to his active 
duty service.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


